DETAILED ACTION
This is the first Office action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2020 and 10/14/2020 were considered by the examiner.
	
Drawings
The drawings filed on 08/26/2019 are objected to because FIG. 1 is not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Objections
Claims  9, 12, 18, and 19 are objected to because of the following informalities:
In claim 9, the term, “…in accordance with a detection waveform that is in respond to detecting a plurality of reflections...” should likely be written as, “…in accordance with a detection waveform that is in response to detecting a plurality of reflections...”
In claim 12, the term, “…the laser also directs the beam of light towards an object a field-of-view of the lidar-unit;” should likely be written as,  “…the laser also directs the beam of light towards an object within the field-of-view of the lidar unit;”
In claim 18, the term, “…in accordance with a detection waveform that is in respond to detecting a plurality of reflections...” should likely be written as, “…in accordance with a detection waveform that is in response to detecting a plurality of reflections...”
In claim 19, the term, “…directing the beam of light towards an object a field-of-view of the lidar-unit;” should likely be written as, “…directing the beam of light towards an object within the field-of-view of the lidar unit;”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear whether “a target” is a structural component of the device or not, as it could refer a specific object within the device meant to be aimed at or simply part of the environment. This distinction would determine whether the term “laser that directs a beam of light towards a target;” has patentable weight or is simply intended use. Other claims seem to treat it the target as a structural component, however from claim 1 alone, it is unclear.

Regarding claim 9, it recites the limitation "the plurality of locations" in its fourth line.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous mention of a plurality of locations in this claim or claims 1 and 8 upon which it has dependency. Please amend either this claim or the prior claims to establish an antecedent basis for this phrase.


Regarding claim 15, it recites the limitation "the plurality of locations" in its second.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous mention of a plurality of locations in this claim or claim 13 upon which it has dependency. Please amend either this claim or claim 13 to establish an antecedent basis for this phrase.

In addition to the above reasoning, claims 2-8 and 10-12 are rejected due to claim dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as failing to further limit the subject matter of the claim it is dependent on.

Regarding claim 11, it states, “The lidar unit in accordance with claim 1, wherein the lidar unit includes a target configured to reflect the beam towards the detector.” However, claim 1 already claims a target that reflects the beam towards the detector, when it states, “a laser that directs a beam of light towards a target; a detector that detects a reflection of the beam;” This claim is not further limiting.

In addition to the above reasoning, claim 12 is rejected due to claim dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does not fall within at least one of the four categories of patent eligible subject matter because it claims, “A non-tangible computer readable storage medium…” This does not have a physical or tangible form, and thus fails to fall into any of the four statutory categories of a process, a manufacture, a machine or a composition of matter. As such, it is not patentable under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11-14, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US 20050200832 A1).

Regarding claim 1, Kawai et al. teaches a lidar unit, comprising:
	a laser that directs a beam of light towards a target (FIG. 2, light radiation unit 2 and Fresnel lens 5a, Paragraph [0038]);
	a detector that detects a reflection of the beam (FIG. 2, light receiving device 5b, Paragraph [0025]); and


Regarding claim 2, Kawai et al. teaches the lidar unit in accordance with claim 1, wherein the actual detection is output by the detector in response to the reflection being detected by the detector (Paragraph [0038]), the expected detection is what is expected to be output by the detector in response to the beam being reflected by the target (Paragraph [0038]), and the actual detection corresponds to the expected detection if the actual detection is substantially equal to the expected detection (Paragraph [0038]).

Regarding claim 5, Kawai et al. teaches the lidar unit in accordance with claim 1 wherein the actual detection is indicative of a power of the beam (Paragraph [0031]).

Regarding claim 11, Kawai et al. teaches the lidar unit in accordance with claim 1, wherein the lidar unit includes a target configured to reflect the beam towards the detector (FIG. 2, light radiation unit 2 and Fresnel lens 5a, Paragraph [0038]).

Regarding claim 12, Kawai et al. teaches the lidar unit in accordance with claim 11, wherein 
the laser also directs the beam of light towards an object a field-of-view of the lidar-unit (FIG. 2, light radiation unit 2 and direction A, Paragraph [0033]);

and the controller is configured to determine a position of the object based on the reflection of the beam reflected by the object (Paragraph [0035]), said object different from said target (Paragraph [0034], Object is explicitly outside of the case, the target would be inside.).

Regarding claim 13, Kawai et al. teaches a method of operating a lidar unit, said method comprising:
	operating a laser to emit a beam of light at a target (FIG. 2, light radiation unit 2 and Fresnel lens 5a, Paragraph [0038]);
	detecting, by a detector, an actual detection of the beam (FIG. 2, light receiving device 5b, Paragraph [0025]);
	determining if the actual detection corresponds to an expected detection indicative of the beam being reflected by the target (Paragraph [0031]); and
	in response to a determination that the actual detection does not correspond to the expected detection, adjusting operation of the laser (Paragraph [0031]).

Regarding claim 14 Kawai et al. teaches the method in accordance with claim 13, wherein adjusting the operation of the laser includes one of turning off the laser, reducing a power of the beam (Kawai et al., Paragraph [0031] and [0038]), increasing the power of the beam (Kawai et al., Paragraph [0031] and [0038]).


Regarding claim 16, Kawai et al. teaches the method in accordance with claim 13, wherein the actual detection is output by the detector in response to the reflection being detected by the detector 

Regarding claim 19, Kawai et al. teaches the method in accordance with claim 13, wherein 
operating the laser includes directing the beam of light towards an object a field-of-view of the lidar-unit (FIG. 2, light radiation unit 2 and direction A, Paragraph [0033]);
detecting, by the detector, includes detecting the reflection of the beam reflected by the object (FIG. 2, light receiving device 5b and direction B, Paragraph [0034]); and
wherein the method includes determining a position of the object based on the reflection of the beam reflected by the object (Paragraph [0035]), said object different from said target (Paragraph [0034], Object is explicitly outside of the case, the target would be inside.).

Regarding claim 20, Kawai et al. teaches a non-tangible computer readable storage medium that stores instructions configured to cause a processing device to:
	operate a laser to emit a beam of light (FIG. 2, light radiation unit 2 and electric circuit board 6, Paragraph [0020]);
detect, via a detector, a reflection of the beam of light (FIG. 2, light receiving device 5b and electric circuit board 6, Paragraph [0025]);
determine if an actual detection by the detector does not correspond to an expected detection of the beam being reflected by a target (Paragraph [0031]); and
in response to a determination that the actual detection does not correspond to the expected detection, adjust operation of the laser (Paragraph [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20050200832 A1), in view of Steinberg et al. (WO 2020148567 A2).

Regarding claim 3 Kawai et al. teaches the lidar unit in accordance with claim 1, said target disposed on the window, said target configured to reflect the beam towards the detector (FIG. 2, Fresnel lens 5A and directions C and D, Paragraph [0038]. The Fresnel lens is disposed in front of the window.), said housing and said window cooperate to rigidly couple the target to the laser (FIG. 2, Paragraph [0038]. It can be assumed from the design that that lens is rigidly disposed in the illustrated position.).

Kawai et al. fails to teach wherein the lidar unit further comprises a housing configured to define an opening, said laser and said detector disposed within the housing;
	a window disposed within the opening of the housing so the beam and the reflection pass through the window.

However Steinberg et al. teaches wherein the lidar unit further comprises a housing configured to define an opening (FIG. 3D, housing 200 and optical window 124, Paragraph [0095]), said laser and said 
	a window disposed within the opening of the housing so the beam and the reflection pass through the window (FIG. 3D, optical window 124, projected light 204, and reflected light 206, Paragraph [0095]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the lidar unit taught by Kawai et al., with the housing taught by Steinberg et al.. The reasoning for this is that by utilizing a single window for both transmission and reception, the design of the unit can be condensed and requires fewer windows to be manufactured for it. This predictably leads to a unit that can be more easily positioned where necessary and one that is cheaper to manufacture.

Regarding claim 6 Kawai et al., modified in view of Steinberg et al., teaches the lidar unit in accordance with claim 1, wherein the actual detection is indicative of operation of a scanning mechanism (Steinberg et al., FIG. 14, recent operation parameter 1401, Paragraphs [0225] and [0232]. Recent operation parameters can be derived from the detected signal and may indicate degradation in the performance of the scanning devices.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar unit of Kawai, with the data collection and remedial actions taught by Steinberg et al. The reasoning for this is that Steinberg et al. teaches a wide variety of operational parameters to collect, assess, and possibly take corrective action for, leading to improved functionality of the device. Specifically, by gathering data related to scanning devices such as the mirror or motor, the 

Regarding claim 7 Kawai et al., modified in view of Steinberg et al., teaches the lidar unit in accordance with claim 1, wherein the controller circuit is configured to, in response to a determination that the actual detection does not correspond to the expected detection, turn off the laser (Steinberg et al., FIG. 14, remedial action 1406, Paragraph [0243], Action includes shutting down components, such as the laser.).

Regarding claim 17 Kawai et al., modified in view of Steinberg et al., teaches the method in accordance with claim 13, wherein the actual detection is indicative of a power of the beam or operation of a scanning mechanism (Steinberg et al., FIG. 14, recent operation parameter 1401, Paragraphs [0225] and [0232]. Recent operation parameters can be derived from the detected signal and may indicate degradation in the performance of the scanning devices or laser.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20050200832 A1), in further view of Kirino et al. (US 20190006743 A1).

Regarding claim 4 Kawai et al. teaches the lidar unit in accordance with claim 1.

Kawai et al. fails to teach wherein the lidar unit is mounted in a host vehicle such that the beam and the reflection pass through a windshield of the host vehicle.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the lidar unit of Kawai, with the detector placement taught by Kirino et al. The reasoning for this is that by placing the detector at the top portion of the windshield it manages to simultaneously protect the detector from the elements, scan a field of view in front of the vehicle, and not obstruct the view of the driver. This predictably leads to a detector that requires less maintenance and is able to be used for navigational purposes, but does not interfere with the vehicle operator.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20050200832 A1), in further view of Oshima et al. (US 20080030710 A1).

Regarding claim 8 Kawai et al. teaches the lidar unit in accordance with claim 1.

Kawai et al. fails to teach wherein the target includes a plurality of convex portions and a plurality of concave portions arranged in an alternating pattern.

However, Oshima et al. teaches wherein the target includes a plurality of convex portions and a plurality of concave portions arranged in an alternating pattern (FIG. 17, target 10G, Paragraph [0084]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the lidar unit of Kawai, with the wavy target taught by Oshima et al. The reasoning .

Claim 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20050200832 A1), in further view of Oshima et al. (US 20080030710 A1) and Steinberg et al. (WO 2020148567 A2).

Regarding claim 9 Kawai et al., modified in view of Oshima et al., teaches the lidar unit in accordance with claim 8.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the lidar unit of Kawai, with the wavy target taught by Oshima et al. for the same reasons as stated above.

This combination fails to teach wherein the controller circuit is configured to determine a power of the beam in accordance with a detection waveform that is in respond to detecting a plurality of reflections arising from the beam impinging on the target at the plurality of locations.

However, Steinberg et al. teaches wherein the controller circuit is configured to determine a power of the beam in accordance with a detection waveform that is in respond to detecting a plurality of reflections arising from the beam impinging on the target at the plurality of locations (FIG. 14, recent operation parameter 1401, Paragraphs [0225] and [0227]. Recent operation parameters include 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar unit of Kawai and wavy target taught by Oshima et al., with the data collection and remedial actions taught by Steinberg et al. The reasoning for this is that by averaging the power over the entirety of the target scan, the detector would reliably be able to estimate that power output of the laser emitter. This would predictably allow the device to assess the power of the laser beam, and make adjustments as necessary for scan quality and eye safety.

Regarding claim 15 Kawai et al., modified in view of Oshima et al. and Steinberg et al., teaches the method in accordance with claim 13, wherein the method includes 
scanning the beam to impinge on the target at the plurality of locations (Oshima et al., FIGS. 5A-6, Paragraph [0071]. Light impinges on several reflective surfaces of the target.); and
determining a power of the beam in accordance with a detection waveform by detecting a plurality of actual detections arising from the beam impinging on the target at the plurality of locations (Steinberg et al., FIG. 14, recent operation parameter 1401, Paragraphs [0225] and [0227]. Recent operation parameters include intensity of the beam, of which beam power is corresponding, and then is able to determine an average value for that over a set of measurements.).

Regarding claim 18 Kawai et al., modified in view of Oshima et al. and Steinberg et al., teaches the method in accordance with claim 13, wherein the target includes a plurality of convex portions and a plurality of concave portions arranged in an alternating pattern (Oshima et al., FIG. 17, target 10G, Paragraph [0084]), and determining a power of the beam is in accordance with a detection waveform .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20050200832 A1), in further view of Hinderling et al. (US 20200158826 A1).

Regarding claim 10 Kawai et al. teaches the lidar unit in accordance with claim 1.

Kawai et al. fails to teach wherein the target includes a metal layer deposited on the target, said metal layer deposited to a thickness effective for the target to be ten percent reflective.

However, Hinderling et al. teaches wherein the target includes a metal layer deposited on the target (FIG. 2, beam splitter 9, Paragraph [0089], The splitter may possess a metallic coating.), said metal layer deposited to a thickness effective for the target to be ten percent reflective (FIG. 2, beam splitter 9, Paragraph [0068], By transmitting <10% of its light along reference light path 6, the splitter would have a reflectivity of close to 10%).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the lidar unit of Kawai, with the reflective target taught by Hinderling et al. The reasoning for this is that by having low reflectivity only a small portion of the light would be reflected from the target to the detector. It is likely the case that, for a lidar system using a calibration target, that the target is far closer to the detector then the objects it’s designed to scan would be. As such there 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645